Exhibit 10.6b

Executive Vice President Sales Incentive Plan

SIP Targets

 

  •  

Variable compensation opportunity for the Executive Vice President of Sales is
based on a revenue target and MIP EBITDA Target.

  •  

The weighting of the target is based on the following ratios:

  •  

50% MIP EBITDA – same structure as rest of management team

  •  

50% Revenue – Plan goal of **

  •  

SIP payout target is $300,000 annually, but will be pro-rated based on months
employed.

  •  

The payment of bonus will be on an annual basis, based on year end results.

Executive Vice President Sales - Example

 

0000000000

Salary

       $300,000   

Potential Bonus

       $300,000   

Total Annual Comp

       $600,000                

Paid Bonus

       $178,777                

Pro Rated Months

       6                

Revenue

       50%   

MIP Target

       50%                

Revenue Target

       **                

MIP Target

       **                

Actual Revenue - Example    

       **                



--------------------------------------------------------------------------------

 

Actual EBITDA - Example                                       **

** Redacted

Potential Payment Outcomes

Pro-Rated Bonus

 

      Actual Revenue            

Target


- $30  
million

    

Target


- $20  
million

    

Target


- $10  
million

    

Target

 

     Target
+$10  
million      Target
+$20  
million      Target
+$30  
million     

Target
+$40  


million

    

Target


- $12 million

     $0         $58,487         $59,218         $59,949         $60,680        
$61,411         $62,142           $62,873     

Target


- $8 million

     $0         $58,487         $59,218         $59,949         $60,680        
$61,411         $62,142      

    $62,873

Achieved


EBITDA

 

  

Target


- $4 million

     $90,000         $148,487         $149,218         $149,949         $150,680
        $151,411         $152,142         $152,873   

Target

     $117,000         $175,487         $176,218         $176,949        
$177,680         $178,411         $179,142         $179,873     

Target


+ $4 million

     $122,087         $180,574         $181,305         $182,036        
$182,767         $183,498         $184,229         $184,960     

Target


+ $8 million

     $127,174         $185,661         $186,392         $187,123        
$187,854         $188,585         $189,316         $190,047